856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hodges FLOOD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-1220.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
The petitioner moves for counsel and to dismiss and correct his illegal sentence in this appeal from the district court's order denying the petitioner's motion to vacate.  28 U.S.C. Sec. 2255.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
After a bench trial, the district court convicted the petitioner of distributing cocaine, aiding and abetting the distribution of cocaine, and possession with intent to distribute cocaine.  21 U.S.C. Sec. 841(a)(1).  The court sentenced Flood to three concurrent eight year terms of imprisonment and to a three year special parole term.


4
In his motion to vacate, Flood argues that the special parole term was improperly imposed because the proper guilty plea procedures were not followed at sentencing and because his offenses should not be subject to a special parole term.  In response, the government argued that the guilty plea procedures do not apply to sentencing which occurs after a trial and that the imposition of a special parole term for the violation of substantive offenses was proper in this case.


5
The district court entered an order adopting the government's arguments and denying the motion.  Upon consideration, we agree with the conclusions of the district court.  Accordingly, all pending motions are denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation